Exhibit 10.1

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into effective as of
May 2, 2018 (the “Effective Date”) by and between Herm Cukier (“Executive”) and
BioDelivery Sciences International, Inc. (the “Company”).

WHEREAS, the Company desires to retain the services of Executive as the
Company’s Chief Executive Officer, and Executive desires to provide such
services to the Company; and

WHEREAS, in light of the foregoing, the Company and Executive desire to
memorialize their employment relationship on the terms, conditions and covenants
set forth in this Agreement.

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants
contained herein and other good and valuable consideration, receipt of which
Executive and the Company hereby acknowledge, Executive and the Company agree,
as follows:

1.    Position. Effective as of the Effective Date, Executive agrees to be
employed by the Company in the position of Chief Executive Officer. Executive’s
first day of work will be May 8, 2018 (the “Start Date”). Executive shall report
to the Board of Directors of the Company (including any designated committee
thereof, the “Board of Directors”). In his capacity as the Company’s Chief
Executive Officer, Executive shall act as the Company’s principal executive
officer, and in such capacity shall undertake the duties set forth on Schedule A
hereto, subject in all instances to the direction and oversight of the Board of
Directors. Executive acknowledges Executive’s and the Company’s public reporting
obligations associated with Executive’s status as the principal executive
officer of the Company under applicable securities laws, rules and regulations,
and Executive shall use Executive’s best efforts to comply with all such
reporting obligations that are his personal responsibility (including, without
limitation, filings related to beneficial ownership of the Company’s securities
under Section 16 of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)).

2.    Executive’s Effort; Location; Representations.

(a)    Executive shall spend substantially all of his working time and best
efforts, skill and attention to his position and to the business and interests
of the Company; provided, that nothing herein shall preclude Executive,
(i) subject to prior approval of the Board, from serving on the boards of
directors of other for-profit companies, and (ii) from engaging in charitable
activities including serving on the boards of directors of non-profit
organizations, so long as, in each case, and in the aggregate, such service and
management does not conflict with the performance of Executive’s duties
hereunder. Executive shall also serve as a member the Board of Directors and may
be requested to serve on the boards of directors of Company affiliates, in each
case for no additional compensation.

(b)    Executive agrees that his employment requires that he be based at the
Company’s Raleigh, North Carolina headquarters. Travel between Raleigh and
Executive’s family homes elsewhere shall be at Executive’s sole expense, except
that the Company shall bear the expense of one initial visit to Raleigh by
Executive’s spouse to search for housing.



--------------------------------------------------------------------------------

(c)    Executive hereby represents and warrants to the Company that (i) upon
execution and delivery of this Agreement, this Agreement will be the valid and
binding obligation of Executive, enforceable against Executive in accordance
with its terms and (ii) Executive is not now under any obligation of a
contractual nature to any person, business or other entity which is inconsistent
or in conflict with this Agreement or which would prevent Executive from
performing his obligations hereunder. Executive also agrees that he will inform
the Company of any such restrictions. Executive agrees that he will not use or
disclose (or allow the Company to use or disclose) any confidential or
proprietary information of any other person or entity (including any current or
former employer) during the course and scope of employment with the Company.

(d)    The Company hereby represents, warrants and covenants to Executive that:
(i) it will not direct or instruct Executive to take any action or engage in any
activities that Executive has informed the Company in writing may violate any
commitment or violate any confidentiality or trade secret duty between Executive
and any previous employer; and (ii) except for any matters that have been
disclosed in filings with the U.S. Securities and Exchange Commission or
otherwise in writing to Executive on or prior to the Effective Date, there is no
pending or, to the Company’s knowledge, threatened materially adverse civil
(including administrative) or criminal litigation; material disciplinary or
regulatory (including self-regulatory) proceeding or investigation; or material
regulatory (including self-regulatory) or congressional or governmental inquiry
of any sort against or involving the Company or its affiliates, in whole or in
part.

3.    Base Salary; Bonus; Benefits.

(a)    Base Salary. The Company shall pay Executive compensation for services
rendered in the amount of no less than Five Hundred Seventy Thousand Dollars
($570,000.00) per annum (the “Base Salary”), payable on a bi-weekly basis or
otherwise in accordance with the Company’s standard policies. Beginning on the
first anniversary of the Start Date and in subsequent years, Executive’s Base
Salary may be subject to annual increases (but no decreases), as determined by
Board of Directors in its sole discretion.

(b)    Bonuses. Executive’s target annual cash bonus shall be in an amount no
less than fifty-five percent (55%) of Executive’s Base Salary (the “Bonus”).
Executive’s eligibility for any Bonus and the amount thereof shall be determined
in the discretion of the Board of Directors on the basis of fulfillment of
personal and management objectives set in the reasonable discretion of the Board
of Directors, after prior consultation with Executive, and shall be payable no
later than two-and-a-half months following the calendar year with respect to
which such Bonus relates, subject to Executive’s employment with the Company on
the last day of such calendar year, except as provided in Section 4 hereof.
Executive’s Bonus for 2018 will be pro-rated from the Start Date through
December 31, 2018 and will be based on the Company’s performance against current
objectives previously approved by the Board. In addition, Executive shall
receive a signing bonus in the amount of Fifty Thousand Dollars ($50,000)
payable on the first payroll date following the Start Date.

(c)    Initial Equity Grants. Within ninety (90) days following execution of
this Agreement, Executive will receive an incentive stock option to purchase
Eight Hundred Thousand (800,000) shares of the Company’s common stock (the
“Initial Option”), which Initial Option will vest annually in one-third (1/3)
increments over three (3) years, beginning on the first anniversary of the Start
Date, and shall be exercisable until the tenth (10th) anniversary of the date of
grant. The Initial Option



--------------------------------------------------------------------------------

shall be governed by the terms of the Company’s 2011 Equity Incentive Plan and
any amendments thereto (the “Plan”) and a separate award agreement to be entered
into under the Plan in a form annexed hereto as Exhibit A (the “Initial Option
Agreement”) as soon as practicable after the Initial Option is granted;
provided, that the exercise price per share of the Initial Option will be the
volume-weighted average price of the Company’s publicly-traded common stock for
the 30-day period immediately preceding the date of grant. In addition to the
Initial Option, upon execution of this Agreement, Executive will receive Two
Hundred Thousand (200,000) restricted stock units under the Plan (the “Initial
RSUs”), the vesting of which will be in 1/3 increments over three (3) years,
beginning on the first anniversary of the Start Date, subject to (i) continued
employment or service to the Company through the applicable vesting date, and
(ii) meeting annual financial or performance objectives that have been set by
the Board of Directors with respect to each such vesting date. The financial or
performance objectives will be the same objectives for the Company’s other
executive officers. The terms for the grant of the Initial RSUs shall be
governed by the Plan and a separate award agreement (in a form annexed hereto as
Exhibit B, the “Initial RSU Award Agreement”) to be entered into concurrently
with the Initial Option Agreement. The Company shall cooperate and assist
Executive in connection with Executive’s adoption of a “Rule 10b5-1 Sales Plan”
to facilitate the sale by Executive of Company common stock from time to time as
permitted under such plan and, all Company policies and all applicable laws,
rules, regulations.

(d)    Annual Equity Grants. For the Company’s 2019 fiscal year and each fiscal
year thereafter, Executive will be eligible to receive equity awards under the
Plan consistent with the Company’s historic past practices regarding equity
grants to the Company’s Chief Executive Officer as set forth in the Company’s
most recently filed Annual Report on Form 10-K (the “Annual Equity Grants”). The
Annual Equity Grants may be comprised of different equity vehicles including
stock options and/or restricted stock units as determined by the Board of
Directors.

(e)    Vacation and Other Leave. Executive will be provided with five (5) weeks’
paid vacation according to the Company’s vacation policy in addition to eleven
(11) Company-paid holidays each year. As a regular, full-time Company employee,
Executive will earn up to six (6) paid sick days per year due to illness in
accordance with the Company’s sick leave policy, which may be modified from time
to time, at the discretion of the Board of Directors. Executive acknowledges
that under the Company’s policies, paid vacation and sick days do not accrue
from year to year and must be used (or else forfeited) each year.

(f)    Other Benefits. In addition, Executive shall receive such additional
compensation or other benefits as are provided to Company employees generally
and similarly-situated Company executives specifically, in accordance with
prevailing Company policies as they may change from time to time, and after
meeting the applicable eligibility requirement of 30 days of continued
employment (it being acknowledged by Executive that insurance benefits begin on
the first of the month following the first 30 days of continued employment,
except for 401(K) benefits, as indicated below), including: (i) health
insurance; (ii) dental insurance; (iii) basic life and long and short-term
disability insurance; and (iv) 401(k) plan participation (commencing 60 days
after the Start Date) with Company match.

4.    Term; Termination.

(a)    Term/Renewal. Unless earlier terminated under this Section 4, this
Agreement and the status and obligations of Executive thereunder as an employee
of the Company (except as provided for below) shall be effective for a period
ending two (2) years after the Effective Date (the “Initial Term”) and, after
the expiration of the Initial Term, this Agreement shall automatically renew for
successive one (1) year terms (each a “Renewal Term” and, collectively with all
Renewal Terms and the Initial Term, the “Term”) unless, either party gives sixty
(60) days advance written notice of its intention not to renew this Agreement at
the conclusion of the Initial Term or the then-current Renewal Term, as
applicable.



--------------------------------------------------------------------------------

(b)    Rights after Termination. Termination of this Agreement shall not, in any
event, affect any rights that may have been specifically granted to Executive by
the Board of Directors pursuant to any of the Company’s employee benefit plans
sponsored by the Company, it being understood that no such rights are granted
hereunder. In addition, notwithstanding the expiry or termination of this
Agreement pursuant to this Section 4 or otherwise, Executive’s and the Company’s
rights and obligations under Sections 5 through 12 inclusive of this Agreement
shall survive the termination or expiration of this Agreement in accordance with
the terms of such Sections.

(c)    Severance Condition. It is agreed that an express condition to the
payment of any severance amount or post-termination benefit called for under
this Agreement shall include the Company’s receipt of a general release of all
claims against the Company and its affiliates by Executive substantially in the
form annexed hereto as Exhibit C (the “Release”) within seven (7) days following
the effective date of such termination; provided, that any such amounts or
benefits which are subject to Section 409A of the Internal Revenue Code of 1986,
as amended, and all regulations promulgated thereunder (the “Code”), shall not
be paid until the first payroll date that is at least thirty (30) days following
the date of such termination, subject to Section 26 below.

(d)    Death or Disability. This Agreement shall automatically terminate upon
the death or Disability of Executive and, thereafter all of his rights
hereunder, including the rights to receive compensation and benefits, except as
otherwise required by law, shall terminate; provided that, upon termination of
this Agreement as a result the death or Disability of Executive, Executive or
his estate shall be entitled to a one-time pro rata share (through the
termination date) of any target Bonus for the fiscal year in which such
termination occurred (the “Pro Rated Bonus”) and any earned but unpaid Bonus for
the fiscal year prior to the fiscal year in which such termination occurred (the
“Prior Year Bonus”). As used herein, the term “Disability” means the physical or
mental illness or incapacity (including, without limitation, as a result of
abuse of alcohol or other drugs or controlled substances) of Executive which
results in Executive being unable to substantially perform the duties and
services required to be performed under this Agreement for a period of: (i) one
hundred twenty (120) consecutive days or longer or (ii) one hundred eighty
(180) days in any three hundred sixty (360) consecutive day period.

(e)    Termination with Notice by Either Party. The Company or Executive may
terminate this Agreement for any reason or no reason upon sixty (60) days prior
written notice to the other.

(f)    Termination for Cause.

(i)    For purposes of this Agreement, “Cause” shall mean:

A.    Executive’s willful failure to comply with any valid and legal directive
of the Board of Directors;

B.    Executive’s willful engagement in dishonesty, illegal conduct or gross
negligence, which is, in each case, materially injurious to the Company or its
affiliates;

C.    Actions by Executive consituting embezzlement, misappropriation or fraud
under circumstances that would materially and adversely affect: (i) the business
reputation of the Company or (ii) the performance of the Executive’s duties
hereunder;



--------------------------------------------------------------------------------

D.    Executive’s conviction of or plea of guilty or nolo contendere to a crime
that constitutes a felony (or state law equivalent) or any crime that
constitutes a misdemeanor involving moral turpitude;

E.    Executive’s material breach of any material obligation under this
Agreement or any other written agreement (including, without limitation, the
Confidentiality Agreement) between Executive and the Company; or

F.    any material failure by Executive to comply with the Company’s written
policies or rules, as they may be in effect from time to time during the Term
and have been previously provided to Executive or of which Executive has been
informed.

(ii)    Solely in the case of an event of Cause described in clauses (A), (E)
and (F) of this Section 4(f)(i) (each, a “Cause Capable of Cure”), the Company
cannot terminate Executive for Cause unless the Company has provided written
notice to Executive of the existence of the circumstances providing grounds for
termination for a Cause Capable of Cure, and Executive has had at least thirty
(30) days from the date on which such notice is provided to cure such
circumstances to the reasonable satisfaction of the Company.

(iii)    Notwithstanding the foregoing provisions of this Section 4(f), any
action or inaction taken by Executive based upon Executive’s reasonable reliance
on advice of counsel to the Company or the direction of the Board shall not form
the basis for Cause.

(g)    Executive Duties After Receipt of Notice of Termination for Cause.
Subject to the Company affording Executive a reasonable ability to cure a
purported Cause Capable of Cure, after the Company gives Executive notice of
termination for Cause and prior to termination of employment becoming effective,
the Company may, in its sole discretion: (i) require that Executive absent
himself from the office; (ii) require that Executive perform no work;
(iii) require that Executive abstain from taking any action as a director of the
Company or of any affiliate, provided that Executive shall continue to be paid
his Base Salary during such period of time.

(h)    Resignation for Good Reason.

(i)    For purposes of this Agreement, “Good Reason” shall mean the occurrence
of any of the following, in each case during the Employment Term without
Executive’s written consent:

A.    a material reduction in Executive’s Base Salary;

B.    a material reduction in Executive’s target bonus opportunity;

C.    a relocation of Executive’s principal place of employment by more than
thirty-five (35) miles;



--------------------------------------------------------------------------------

D.    any material breach by the Company of any material provision of this
Agreement or of any other agreement between the Company and Executive, including
any representation, warranties or covenants set forth herein;

E.    the Company’s failure to obtain an agreement from any successor to the
Company following a Change of Control to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no succession had taken place, except where such
assumption occurs by operation of law;

F.    a material, adverse change in Executive’s title, authority, duties, or
responsibilities (other than temporarily while Executive is physically or
mentally incapacitated or as required by applicable law); or

G.    one or more persons, other than Incumbent Directors (as defined in
Section 4(m)(ii) below), become directors of the Company and their initial
assumption of office is in connection with an actual or threatened election
contest relating to the election of members of the Board or other actual or
threatened solicitation of proxies or consents by or on behalf of a “person” (as
defined in Section 13(d) and 14(d) of the 1934 Exchange Act) other than the
Board, including by reason of agreement intended to avoid or settle any such
actual or threatened contest or solicitation.

(ii)    Executive cannot terminate his employment for Good Reason unless he has
provided written notice to the Company of the existence of the circumstances
providing grounds for termination for Good Reason within sixty (60) days (thirty
(30) days in the event of the grounds described in subsection (h)(i)(G) above)
of the date Executive learns of the initial existence of such grounds and the
Company has had at least thirty (30) days from the date on which such notice is
provided to cure such circumstances. If Executive does not terminate his
employment for Good Reason within ninety (90) days after the date Executive
learns of the first occurrence of the applicable grounds, then Executive will be
deemed to have waived his right to terminate for Good Reason with respect to
such grounds.

(i)    Payments Upon Termination for Cause or Resignation Without Good Reason.
In the event of a termination by the Company for Cause or Executive’s
resignation without Good Reason, the Company will pay Executive (i) the Base
Salary earned and expenses reimbursable under this Agreement incurred through
the date of Executive’s termination, (ii) the Prior Year Bonus (if applicable),
and (iii) all amounts otherwise required to be paid or provided by law, and
shall thereafter have no further responsibility for termination or other
payments to Executive.

(j)    Payments Upon Termination without Cause, Resignation for Good Reason or
Company Non-Renewal. In the event of a termination by the Company without Cause,
resignation by Executive for Good Reason, or a non-renewal by the Company under
Section 4(a), subject to satisfaction of the condition set forth in
Section 4(c):

(i)    the Company shall pay Executive a one-time cash severance payment equal
to two (2) times the amount of his then current annual Base Salary (or, in the
event of a resignation by Executive for Good Reason as a result of a reduction
in Executive’s Base Salary, two (2) times the amount of his annual Base Salary
prior to the reduction that gave rise to grounds for Good Reason) payable on or
before the 5th business day following the effective date of the Release (the
“Payment Date”);



--------------------------------------------------------------------------------

(ii)    the Company shall pay Executive on the Payment Date his Pro Rated Bonus
through the date of termination;

(iii)    the Company shall pay Executive on the Payment Date his Prior Year
Bonus (if applicable);

(iv)    (A) all unvested awards to acquire shares of Company common stock
granted to Executive under the Plan or any successor plan through an option
(including, without limitation, the Initial Option) shall immediately become
fully vested and exercisable and shall be exercisable over a period of three
(3) years from the date of termination (provided, that Executive acknowledges
that any options which are issued and qualify as incentive stock options under
the Plan and that are not exercised within the three (3) month period following
the effective date of termination will automatically convert to non-qualified
stock options as of the end of such three-month period) and (B) any restricted
stock units (including, without limitation, the Initial RSUs) or other
performance equity or equity-based awards (other than options) shall continue to
vest and settle upon the achievement of the annual financial or performance
objectives that have been set, and as are determined, by the Board of Directors;

(v)    Executive shall be paid on the Payment Date for all accrued, unused paid
time off (subject to the acknowledgement contained in the last sentence of
Section 3(d)); and

(vi)    Executive shall maintain any rights that Executive may have been
specifically granted to Executive upon or prior to termination pursuant to any
of the Company’s or its successor’s retirement plans, supplementary retirement
plans, profit sharing and savings plans, healthcare, 401(k) and any other
employee benefit plans sponsored by the Company.

(k)    Termination and Payments Upon a Change of Control. In the event that this
Agreement or Executive’s employment with the Company is terminated by the
Company or its successor without Cause, or by Executive for Good Reason, in any
case in anticipation of, upon, or within twelve (12) months following the
occurrence of a “Change of Control” (as defined below) of the Company (each, a
“Severance Triggering Event”), then, subject to satisfaction of the condition
set forth in Section 4(c):

(i)    the Company shall pay Executive on the Payment Date a one-time cash
severance payment upon satisfaction of the condition set forth in Section 4(c)
equal to the sum of two times (2x) his (A) then current annual Base Salary (or,
in the event of a resignation by Executive for Good Reason as a result of a
reduction in Executive’s Base Salary, two time (2x) times the amount of his
annual Base Salary prior to the reduction that gave rise to grounds for Good
Reason), plus (B) his Bonus (calculated at 100% of target);

(ii)    the Company shall pay Executive on the Payment Date his Pro Rated Bonus
through the Severance Triggering Event;

(iii)    the Company shall pay Executive on the Payment Date his Prior Year
Bonus (if applicable);

(iv)    Executive shall be paid on the Payment Date for all accrued, unused paid
time off (subject to the acknowledgement contained in the last sentence of
Section 3(d));



--------------------------------------------------------------------------------

(v)    Executive shall maintain any rights that Executive may have been
specifically granted to Executive upon or prior to termination pursuant to any
of the Company’s or its successor’s retirement plans, supplementary retirement
plans, profit sharing and savings plans, healthcare, 401(k) and any other
employee benefit plans sponsored by the Company; and

(vi)    (A) all unvested awards to acquire shares of Company common stock
granted to Executive under the Plan or any successor plan through an option
(including, without limitation, the Initial Option) shall immediately become
fully vested and exercisable and shall be exercisable over a period of three
(3) years from the date of the Severance Triggering Event (provided, that
Executive acknowledges that any options which are issued and qualify as
incentive stock options under the Plan and that are not exercised within the
three (3) month period following the effective date of termination will
automatically convert to non-qualified stock options as of the end of such
three-month period) and (B) the continued service requirements and performance
objectives with respect to any restricted stock units (including, without
limitation, the Initial RSUs) or other performance equity or equity-based awards
(other than options) shall be deemed satisfied (in whole or in part) and such
RSUs shall be settled as of the Payment Date.

(l)    Except as provided in Section 4(j)(iv) and (vi) and Section 4(k)(iv) and
(v), following the payment to executive of any severance amounts hereunder, the
Company shall have no further obligations to Executive, except as otherwise
provided pursuant any other agreement between the Company and Executive.

(m)    For purposes of this Agreement, the term “Change of Control” means the
occurrence of any one or more of the following events (it being agreed that,
with respect to paragraphs (i) and (iii) of this definition below, a “Change of
Control” shall not be deemed to have occurred if the applicable third party
acquiring party is an “affiliate” of the Company within the meaning of Rule 405
promulgated under the Securities Act of 1933, as amended):

(i)    An acquisition (whether directly from the Company or otherwise) of any
voting securities of the Company (the “Voting Securities”) by any “Person” (as
the term person is used for purposes of Section 13(d) or 14(d) of Exchange Act
or more than one Person acting as a group, immediately after which such Person
or group has “Beneficial Ownership” (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of fifty percent (50%) or more of the
combined voting power or fair market value of the Company’s then outstanding
Voting Securities.

(ii)     Individuals who, as of the Effective Date constitute the entire Board
of Directors (the “Incumbent Directors”) cease for any reason, including without
limitation, as a result of a tender offer, proxy contest, merger or similar
transaction, to constitute at least a majority of the entire Board of Directors;
provided that any individual becoming a director of the Company subsequent to
the Effective Date shall be considered an Incumbent Director if such person’s
election or nomination for election was approved by a vote of at least fifty
percent (50%) of the Incumbent Directors; but provided further, that any such
individual whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of members of the Board of
Directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a “person” (as defined in Section 13(d) and 14(d) of the 1934
Exchange Act) other than the Board of Directors, including by reason of
agreement intended to avoid or settle any such actual or threatened contest or
solicitation, shall not be considered an Incumbent Director.

(iii)    Approval by the Board of Directors and, if required, stockholders of
the Company of , or execution by the Company of any definitive agreement with
respect to, or the



--------------------------------------------------------------------------------

consummation of (it being understood that the mere execution of a term sheet,
memorandum of understanding or other non-binding document shall not constitute a
Change of Control):

(A)    A merger, consolidation or reorganization involving the Company, where
either or both of the events described in clauses (i) or (ii) above would be the
result;

(B)    A liquidation or dissolution of or appointment of a receiver,
rehabilitator, conservator or similar person for, or the filing by a third party
of an involuntary bankruptcy against, the Company; or

(C)    An agreement for the sale or other disposition of all or substantially
all of the assets of the Company to any Person or more than one Person acting as
a group (other than a transfer to a subsidiary of the Company).

(n)    Immediately upon the effective date any termination of Executive’s
employment with the Company for any reason, Executive shall resign from
membership on the Board of Directors or the board of directors of any affiliate
of the Company and from any and all offices Executive holds at the Company or
any affiliate of the Company.

5.    Confidentiality. Executive shall keep confidential, except as the Company
may otherwise consent in writing, and not disclose or make any use of except for
the benefit of the Company, at any time during the term of this Agreement and
for a period of five (5) years thereafter, any trade secrets, knowledge, data or
other confidential, secret or proprietary information of the Company relating to
inventions, products, processes, knowledge, know how, technical or other data,
designs, formulas, test data, customer lists, business plans, marketing or
manufacturing plans and strategies, and product pricing strategies or other
subject matter pertaining to any business of the Company or any of its clients,
customers, consultants, licensees, subsidiaries or affiliates which Executive
may produce, obtain or otherwise learn of during the course of Executive’s
performance of services and after its termination (collectively “Confidential
Information”), provided that the term “Confidential Information” shall not
include information, technical data or know-how that is or becomes part of the
public domain not as a result of any inaction or action of Executive. Executive
shall not deliver, reproduce, or in any way allow any such Confidential
Information to be delivered to or used by any third parties without the specific
direction or consent of a duly authorized representative of the Company. The
terms of this paragraph shall survive termination of this Agreement. Executive
hereby confirms and acknowledges his obligations under that certain
Confidentiality and Intellectual Property Agreement, dated May 2, 2018, between
Executive and the Company (the “Confidentiality Agreement”).

6.    Return of Confidential Material. Upon the termination of Executive’s
services for the Company, Executive shall promptly surrender and deliver to the
Company all records, materials, equipment, drawings, documents, lab notes and
books and data of any nature (electronic or otherwise) describing, including or
pertaining to any Confidential Information, and Executive will not take with him
any description containing or pertaining to any Confidential Information which
Executive may produce or obtain during the course of his services. The terms of
this paragraph shall survive termination of this Agreement. Notwithstanding the
foregoing, Executive may retain his personal contacts, personal compensation
data and, subject to prior approval by the Company, which approval shall not be
unreasonably withheld, any documents reasonably needed for tax return
preparation purposes.

7.    Assignment and Disclosure of Inventions. Executive shall assign and
transfer to the Company his entire right, title and interest in and to all
Inventions (as defined in the Confidentiality Agreement) and disclose to the
Company all Inventions in accordance with the terms set forth in the
Confidentiality Agreement. The terms of this paragraph shall survive termination
of this Agreement.



--------------------------------------------------------------------------------

8.    Execution of Documents. During the term of this Agreement and thereafter,
Executive will execute, acknowledge and deliver to the Company or its nominee
upon request and at its expense all such documents, including applications for
patents and copyrights and assignments of inventions, patents and copyrights to
be issued therefore, as the Company may reasonably determine necessary or
desirable to apply for and obtain letters, patents, and copyrights on Inventions
in any and all countries and/or to protect the interest of the Company or its
nominee in Inventions, patents and copyrights and to vest title thereto in the
Company or its nominee. The terms of this paragraph shall survive termination of
this Agreement.

9.    Maintenance of Records. Executive will keep and maintain adequate and
current written records of all Inventions made or conceived by Executive (in the
form of notes, sketches, drawings and as may be specified by the Company), and
shall deliver such records promptly to the Company at the Company’s request,
whether made solely by Executive or jointly with others, which records shall be
available to and remain the sole property of the Company at all times.

10.    Prior Inventions. It is understood that all Inventions, if any, patented
or unpatented, which Executive made prior to the date that the Company and
Executive entered into this Agreement, are excluded from the scope of this
Agreement. To preclude any possible uncertainty, Executive has set forth on
Exhibit A to the Confidentiality Agreement a complete list of all such prior
inventions, including numbers of all patents and patent applications, and a
brief description of all unpatented inventions which are not the property of
another party (including, without limitation a current or previous contracting
party). If no items are included on Exhibit A to the Confidentiality Agreement,
Executive has no such prior inventions. Executive will notify the Company in
writing before Executive makes any disclosure or performs any work on behalf of
the Company which appears to threaten or conflict with proprietary rights
Executive claims in any such invention or idea. In the event of Executive’s
failure to give such notice, Executive will make no claim against the Company
with respect to any such inventions or ideas. The terms of this paragraph shall
survive termination of this Agreement.

11.    Competition. Executive will not do, or threaten to do, any of the
following, either directly or indirectly, during Executive’s employment with the
Company and during the period of two (2) years after Executive’s cessation of
employment with the Company, anywhere in the world (it being agreed that if this
Agreement is terminated upon the occurrence of a Severance Triggering Event
only, the duration of Executive’s covenants set forth below shall be eighteen
(18) months and not two (2) years). In the event that a court of competent
jurisdiction determines that Executive improperly competes with the Company in
violation of this Section the period during which he engages in such competition
shall not be counted in determining the duration of the two (2) year non-compete
restriction.

(a)    For purposes of this Agreement, “Competitive Activity” shall mean the
development, manufacture, sale, distribution, license, packaging or marketing of
the following: (i) buccal delivery technology or products incorporating such
technology relating to the delivery of drugs or therapeutics for human or
non-human applications, (ii) any pharmaceutical product indicated for the
treatment of pain or opioid abuse and (iii) any other technology or product
which Executive was actively and directly participating in on behalf of the
Company or any subsidiary of the Company or joint venture in which the Company
is participating at the time of termination.



--------------------------------------------------------------------------------

(b)    Executive agrees that, during the time frames described herein, he shall
not, directly or indirectly, own, manage, operate, control, consult for, be an
officer or director of, work for, or be employed in any capacity by any company,
eleemosynary institution or any other business, entity, agency or organization
(or a discrete business unit within any such entity) whose primary business
purpose is to engage in a Competitive Activity; provided, however, that
Executive may serve as a director, consultant or advisor of such an entity that
is either a Company licensee, or, for non-licensees, in such capacity as the
Board of Directors has granted him written permission, such permission not to be
unreasonably withheld.

(c)    Executive shall not solicit or perform services in connection with any
Competitive Activity for any prior or current customers of the Company or any
entities with which the Company has undertaken joint studies or developmental
activities.

(d)    Executive will not, without the prior written consent of the Company, at
any time during the term of Executive employment with the Company or during the
time frames described herein, either individually or through any entity
controlled by Executive, and either on Executive’s behalf or on behalf of any
other person or entity competing or endeavoring to compete with the Company,
directly or indirectly, knowingly solicit for employment or retention (or,
following such solicitation, employ or retain) as an employee, independent
contractor or agent, any person who is an employee of the Company as of the date
of the cessation or termination of Executive’s employment with the Company or
was an employee of the Company at any time during the period Executive was
employed by the Company. Executive further agrees that, should Executive be
approached by a person who Executive has actual knowledge was an employee of the
Company or any subsidiary or joint venture thereof during the period while
Executive was employed by the Company, Executive will not offer to nor employ or
retain (or refer to a third party) as an employee, independent contractor or
agent any such person during the Restricted Period. Nothing in this
Section 11(d) shall prohibit any general advertisement or general solicitation
that is not specifically targeted at service providers of the Company.

(e)    Executive and Company agree that the phrase “Executive’s cessation of
employment with the Company” as used in this Agreement, refers to any separation
from his employment at the Company either voluntarily or involuntarily, either
with cause or without cause, or whether the separation is at the behest of the
Company or Executive.

(f)    Notwithstanding the foregoing, (i) nothing in this Agreement shall
prohibit Executive from being a passive owner of not more than one percent (1%)
of the equity securities of any business, and (ii) with the prior approval of
the Company (not to be unreasonably withheld or delayed), Executive may render
services to a business that competes with the Company following termination of
Executive’s employment provided that he works in or provides services to a
subsidiary, affiliate, unit or division of the competitive entity that does not
compete directly with the Company.

12.    Other Obligations.

(a)    Executive acknowledges that the Company from time to time may have
agreements with other persons or with the U.S. government, or agencies thereof,
which impose obligations or restrictions on the Company regarding inventions
made during the course of work thereunder or regarding the confidential nature
of such work. Executive will be bound by all such obligations and restrictions
and will use best efforts to take all action necessary to discharge the
obligations of the Company thereunder.



--------------------------------------------------------------------------------

(b)    Executive acknowledges that all of Executive’s obligations under this
Agreement (but not including the restrictive covenants contained herein) shall
be subject to any applicable agreements with, and policies issued by the Company
to which Executive and all other similarly-situated employees are subject;
provided, however, in the event of any conflict between this Agreement any such
other applicable agreements or policies, this Agreement shall control.

13.    Indemnification. On or before the Start Date, the Company and Executive
shall enter into an indemnification agreement in the form of Exhibit D hereto.
Executive shall be covered by directors and officers insurance that Company
shall provide from time to time to its directors and executives (including
former directors and executives), on terms no less favorable than those provided
to similarly situated directors and executives (or former directors and
executives).

14.    Injunctive Relief. Executive acknowledges that any breach or attempted
breach by Executive of paragraphs 5 through 12 of this Agreement shall cause the
Company irreparable harm for which any adequate monetary remedy does not exist.
Accordingly, in the event of any such breach or threatened breach, the Company
shall be entitled to obtain injunctive relief, without the necessity of posting
a bond or other surety, restraining such breach or threatened breach.

15.    Reasonable Terms. Executive acknowledges and agrees that the restrictive
covenants contained in this Agreement have been reviewed by Executive with the
benefit of counsel and that such covenants are reasonable in all of the
circumstances for the protection of the legitimate interests of the Company.

16.    Modification. This Agreement may not be changed, modified, released,
discharged, abandoned, or otherwise amended, in whole or in part, except by an
instrument in writing, signed by Executive and by the Company. Any subsequent
change or changes in Executive’s relationship with the Company or Executive’s
compensation shall not affect the validity or scope of this Agreement.

17.    Entire Agreement; Legal Counsel. Except as provided for in this
Section 17, Executive acknowledges receipt of this Agreement, and agrees that
with respect to the subject matter thereof, it is (together with the exhibits
hereto) Executive’s entire agreement with the Company, superseding any previous
or contemporaneous oral or written communications, representations,
understandings with the Company or any office or representative thereof. In the
event of any conflict or inconsistency between the terms and conditions of this
Agreement (together with the exhibits hereto) and any other agreements between
Executive and the Company or its affiliates, the terms and conditions of this
Agreement shall govern and prevail. Notwithingstanding the foregoing provisions
of this Section 17 to the contrary, the parties agree that, with respect to the
Initial Option and the Initial RSUs, the terms and conditions of the Initial
Option Agreement and the Initial RSU Agreement, together with the Plan, shall
take precedence over the terms of this Agreement. Executive acknowledges that,
in executing this Agreement, he has sought and utilized the advice of
independent legal counsel, and has read and understood all of the terms and
provisions of the Agreement and its exhibits.

18.    Severability. In the event that any provision of this Agreement shall be
held to be illegal or unenforceable, the entire Agreement shall not fail on
account thereof. It is further agreed that if any one or more of such paragraphs
or provisions shall be judged to be void as going beyond what is reasonable in
all of the circumstances for the protection of the interests of the Company, but
would be valid if part of the wording thereof were deleted or the period thereof
reduced or the range of activities covered thereby reduced in scope, the said
reduction shall be deemed to apply with such modifications as may be necessary
to make them valid and effective and any such modification shall not thereby
affect the validity of any other paragraph or provisions contained in this
Agreement.



--------------------------------------------------------------------------------

19.    Successors and Assigns. This Agreement shall be binding upon Executive’s
heirs, executors, administrators or other legal representatives and is for the
benefit of the Company, its successors and assigns.

20.    Governing Law. This Agreement shall be governed by the laws of the State
of North Carolina, except for any conflicts of law rules thereof that might
direct the application of the substantive law of another state.

21.    Counterparts. This Agreement may be signed in counterparts and delivered
by facsimile or other electronic transmission, and each such counterpart shall
be deemed an original and all of which shall together constitute one agreement.

22.    Arbitration. Except as provided for in Section 14 hereof, in the event
that the Company or Executive (or any person or entity claiming on behalf of or
through Executive) has a dispute or claim based upon this Agreement including
the interpretation or application of the terms and provisions of this Agreement,
the sole and exclusive remedy is for that party to submit the dispute to binding
arbitration in accordance with the rules of arbitration of the American
Arbitration Association (“AAA”) in Raleigh, North Carolina. Any arbitrator
selected to arbitrate any such dispute shall be independent and neutral and will
have the power to interpret this Agreement. Any determination or decision by the
arbitrator shall be binding upon the parties and may be enforced in any court of
law. The expenses of the arbitrator will be paid 50% by the Company and 50% by
Executive (or any person or entity claiming on behalf of or through Executive).
The parties agree that this arbitration provision does not apply to the right of
Executive to file a charge, testify, assist or participate in any manner in an
investigation, hearing or proceeding before the Equal Employment Opportunity
Commission or any other agency pertaining to any matters covered by this
Agreement and within the jurisdiction of the agency.

23.    No Waiver. No waiver by the Company of any breach of this Agreement by
Executive shall constitute a waiver of any subsequent breach.

24.    Notice. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and will be deemed to have been given (a) on the date established by the
sender as having been delivered personally, (b) on the date delivered by a
courier or delivery service with signature by the recipient as established by
the sender by evidence obtained from such courier, or (c) on the date sent by
facsimile or email transmission (with acknowledgement by recipient of complete
transmission). Notices, demands or communications to any party hereto will,
unless another address is specified in writing pursuant to this Section 24, be
sent to the addresses indicated below.

 

If to Executive:

At his principal residence or email address, or to such other physical or email
address as Executive may have furnished to the Company in writing and in
accordance herewith, except that notices of changes of address will be effective
only upon receipt.

  

If to the Company:

BioDelivery Sciences International, Inc.

4131 ParkLake Avenue, Suite 225

Raleigh, NC 27612

 

Attn: Chairman of the Board

Email: feomdjr@gmail.com



--------------------------------------------------------------------------------

With a copy to:

James E. Gregory, Esq.

Lowenstein Sandler LLP

1251 Avenue of the Americas

New York, New York, 10020

Fax: (973) 597-6239

Email: jgregory@lowenstein.com

  

With a copy to:

 

Barry I. Grossman, Esq.

 

Ellenoff Grossman & Schole LLP

 

1345 Avenue of the Americas, 11th Floor

 

New York, New York, 10105

 

Fax: (212) 370-7889

 

Email: bigrossman@egsllp.com

25.    Taxes. The Company may withhold from any payments made under this
Agreement (including severance payments) all applicable taxes, including but not
limited to income, employment and social insurance taxes, as shall be required
by law. Executive acknowledges and represents that the Company has not provided
any tax advice to him in connection with this Agreement and that he has been
advised by the Company to seek tax advice from his own tax advisors regarding
this Agreement and payments that may be made to him pursuant to this Agreement,
including specifically, the application of the provisions of Section 409A of the
Code to such payments.

26.    Section 409A.

(a)    To the extent (i) any payments to which Executive becomes entitled under
this Agreement, or any agreement or plan referenced herein, in connection with
Executive’s termination of employment with the Company constitute deferred
compensation subject to Section 409A of the Code; (ii) Executive is deemed at
the time of his separation from service to be a “specified employee” under
Section 409A of the Code; and (iii) at the time of Executive’s separation from
service the Company is publicly traded (as defined in Section 409A of Code),
then such payments (other than any payments permitted by Section 409A of the
Code to be paid within six (6) months of Executive’s separation from service)
shall not be made until the earlier of (x) the first day of the seventh month
following Executive’s separation from service or (y) the date of Executive’s
death following such separation from service. Upon the expiration of the
applicable deferral period, any payments which would have otherwise been made
during that period (whether in a single sum or in installments) in the absence
of this Section 26 shall be paid to Executive or Executive’s beneficiary in one
lump sum.

(b)    In the case of any amounts payable to Executive under this Agreement, or
under any plan of the Company, that may be treated as payable in the form of “a
series of installment payments,” as defined in Treas. Reg. §1.409A-2(b)(2)(iii),
Executive’s right to receive such payments shall be treated as a right to
receive a series of separate payments for purposes of Treas. Reg.
§1.409A-2(b)(2)(iii).

(c)    All reimbursements provided under this Agreement shall be made or
provided in accordance with the requirements of Section 409A of the Code,
including, where applicable, the requirement that (i) any reimbursement is for
expenses incurred during Executive’s lifetime (or during a shorter period of
time specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other



--------------------------------------------------------------------------------

calendar year, (iii) the reimbursement of an eligible expense will be made on or
before the last day of the calendar year following the year in which the expense
is incurred, and (iv) the right to reimbursement is not subject to liquidation
or exchange for another benefit.

(d)    It is intended that all payments under this Agreement comply with or be
exempt from the provisions of Section 409A of the Code and the Treasury
Regulations and guidance of general applicability issued thereunder so as to not
subject Executive to the payment of additional interest and taxes under
Section 409A of the Code, and in furtherance of this intent, this Agreement
shall be interpreted, operated and administered in a manner consistent with
these intentions. In no event may Executive, directly or indirectly, designate
the calendar year of payment. Notwithstanding anything contained herein to the
contrary, Executive shall not be considered to have terminated employment with
the Company for purposes of this Agreement unless Executive would be considered
to have incurred a “termination of employment” from the Company within the
meaning of Treasury Regulation §1.409A-1(h)(1)(ii).

(e)    In no event shall the Company be liable for any additional tax, interest
or penalty that may be imposed on Executive under Section 409A of the Code.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first forth above.

 

BIODELIVERY SCIENCES INTERNATIONAL,  INC.

By:

 

/s/ Francis E. O’Donnell

 

Name:

 

Francis E. O’Donnell, Jr MD

 

Title:

 

Chairman

/s/ Herm Cukier

Herm Cukier

[Signature Page to Employment Agreement]



--------------------------------------------------------------------------------

Exhibit A

Initial Option Agreement

STOCK OPTION AGREEMENT

This Stock Option Agreement (the “Option Agreement”) is being entered into in
connection with that certain Employment Agreement, dated May 2, 2018, between
BioDelivery Sciences International, Inc. (the “Company”) and the Participant
named below (the “Employment Agreement”). Unless otherwise defined herein, the
capitalized terms used in this Option Agreement shall have the meanings ascribed
to them in the BioDelivery Sciences International, Inc. 2011 Equity Incentive
Plan (the “Plan”). This Option Agreement is an Award within the meaning of the
Plan.

The undersigned Participant has been granted an Option to purchase Common
Shares, subject to the terms and conditions of the Plan and this Option
Agreement, as follows:

 

I. NOTICE OF STOCK OPTION GRANT

 

Name:     Herm Cukier (“Participant”) Date of Grant:     June 4, 2018 Vesting
Commencement Date:     May 8, 2019 Exercise Price per Share:     Volume-weighted
average price of the Company’s common stock for the 30-day period ending on
June 4, 2018 Total Number of Option Shares Granted:     800,000 Type of Option:
  ☒   Incentive Stock Option     ☐   Nonstatutory Stock Option Expiration Date:
    June 4, 2028

Vesting Schedule:

Subject to accelerated vesting in accordance with Section 4 of the Employment
Agreement, this Option shall vest in one-third (1/3) increments beginning on the
Vesting Commencement Date, with 266,666 shares vesting on May 8, 2019, 266,666
shares vesting on May 8, 2020, and 266,668 shares vesting on May 8, 2021.

Termination Period:

This Option shall, if vested, be exercisable until the Expiration Date;
provided, that the exercise period for this Option may be shortened as provided
for in Section 4 the Employment Agreement.



--------------------------------------------------------------------------------

II. AGREEMENT

(a)    Grant of Option. The Participant is hereby granted an option (the
“Option”) to purchase the number of Common Shares set forth in the Notice of
Stock Option Grant contained herein, at the exercise price per share set forth
in the Notice of Stock Option Grant (the “Exercise Price”), and subject to the
terms and conditions of the Plan, which is incorporated herein by reference.
Subject to Section 18 of the Plan, in the event of a conflict between the terms
and conditions of the Plan and this Option Agreement, the terms and conditions
of the Plan shall prevail. The Option is intended to qualify as an Incentive
Stock Option (“ISO”) as defined in Section 422 of the Code. Nevertheless, to the
extent that it exceeds the $100,000 rule of Code Section 422(d), this Option
shall be treated as a Nonstatutory Stock Option (“NSO”). Further, if for any
reason this Option (or portion thereof) shall not qualify as an ISO, then, to
the extent of such nonqualification, the Option (or portion thereof) shall be
regarded as a NSO granted under the Plan. In no event shall the Committee or the
Company or any of their respective employees, directors or affiliates have any
liability to Participant (or any other person) due to the failure of the Option
to qualify for any reason as an ISO.

(b)    Exercise of Option.

(i)    Right to Exercise. This Option shall be exercisable during its term in
accordance with the Vesting Schedule set out in the Notice of Stock Option Grant
and with the applicable provisions of the Plan and this Option Agreement.

(ii)    Method of Exercise. This Option shall be exercisable by delivery of an
exercise notice in the form proscribed by the Committee (the “Exercise Notice”)
or otherwise in a manner and pursuant to such procedures as the Committee may
determine, which shall state the election to exercise the Option, the number of
Common Shares with respect to which the Option is being exercised (the
“Exercised Shares”), and such other representations and agreements as may be
required by the Company. The Exercise Notice shall be accompanied by payment of
the aggregate Exercise Price as to all Exercised Shares, together with any
applicable tax withholding. This Option shall be deemed to be exercised upon
receipt by the Company of such fully executed Exercise Notice accompanied by the
aggregate Exercise Price, together with any applicable tax withholding.

(iii)    No Shares shall be issued pursuant to the exercise of an Option unless
such issuance and such exercise comply with all applicable laws, rules and
regulations. Assuming such compliance, for income tax purposes the Common Shares
shall be considered transferred to Participant on the date on which the Option
is exercised with respect to such Common Shares.

(c)    Participant’s Representations. In the event the Common Shares issuable
upon exercise of the Option have not been registered under the Securities Act of
1933, as amended, at the time this Option is exercised, Participant shall, if
required by the Company as a condition of Participant’s receipt of the Common
Shares, deliver to the Company customary investment representations in the form
proscribed by the Committee.



--------------------------------------------------------------------------------

(d)    Method of Payment. Payment of the aggregate Exercise Price shall be by
any of the following, or a combination thereof, at the election of the
Participant:

(i)     cash (by wire transfer of immediately available funds);

(ii)    check;

(iii)    consideration received by the Company under a formal cashless exercise
program adopted by the Company in connection with the Plan (if at the time of
exercise such a program has been adopted): or

(iv)    surrender of other Common Shares which (i) shall be valued at its Fair
Market Value on the date of exercise, and (ii) must be owned free and clear of
any liens, claims, encumbrances or security interests, if accepting such Shares,
in the sole discretion of the Committee, shall not result in any adverse
accounting consequences to the Company.

(e)    Non-Transferability of Option. The Option may not be assigned, alienated,
pledged, attached, sold or otherwise transferred or encumbered by the
Participant other than by will or by the laws of descent and distribution or
pursuant to a qualified domestic relations order. The terms of the Plan and this
Option Agreement shall be binding upon the executors, administrators, heirs,
successors and assigns of Participant.

(f)    Term of Option. This Option may be exercised only within the term set out
in the Notice of Stock Option Grant, and may be exercised during such term only
in accordance with the Plan and the terms of this Option Agreement.

(g)    Tax Obligations.

(i)    Tax Withholding. The Participant acknowledges and agrees to be bound by
Section 15(c) of the Plan.

(ii)    Notice of Disqualifying Disposition of ISO Shares. If the Option granted
to Participant herein is an ISO, and if Participant sells or otherwise disposes
of any of the Common Shares acquired pursuant to the ISO on or before the later
of (i) the date two (2) years after the Date of Grant, or (ii) the date one
(1) year after the date of exercise, Participant shall immediately notify the
Company in writing of such disposition. Participant agrees that Participant may
be subject to income tax withholding by the Company on the compensation income
recognized by Participant.

(iii)    Code Section 409A. Under Code Section 409A, an Option that vests after
December 31, 2004 (or that vested on or prior to such date but which was
materially modified



--------------------------------------------------------------------------------

after October 3, 2004) that was granted with a per share exercise price that is
determined by the Internal Revenue Service (the “IRS”) to be less than the Fair
Market Value of a share on the date of grant (a “discount option”) may be
considered “deferred compensation.” An Option that is a “discount option” may
result in (i) income recognition by Participant prior to the exercise of the
Option, (ii) an additional twenty percent (20%) federal income tax, and
(iii) potential penalty and interest charges. The “discount option” may also
result in additional state income, penalty and interest tax to the Participant.
Participant acknowledges that the Company cannot and has not guaranteed that the
IRS will agree that the per share exercise price of this Option equals or
exceeds the Fair Market Value of a share on the date of grant in a later
examination. Participant agrees that if the IRS determines that the Option was
granted with a per Share exercise price that was less than the Fair Market Value
of a share on the date of grant, Participant shall be solely responsible for
Participant’s costs related to such a determination.

(h)    Entire Agreement; Governing Law. The Plan is incorporated herein by
reference. The Plan, this Option Agreement and the applicable provisions of
Sections 4 (j) and (k) of the Employment Agreement constitute the entire
agreement of the parties with respect to the subject matter hereof and supersede
in their entirety all prior undertakings and agreements of the Company and
Participant with respect to the subject matter hereof, and may not be modified
adversely to the Participant’s interest except by means of a writing signed by
the Company and Participant. This Option Agreement is governed by the internal
substantive laws but not the choice of law rules of North Carolina.

(i)    No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES
THAT THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED
ONLY BY CONTINUING AS A SERVICE PROVIDER OF THE COMPANY AND NOT THROUGH THE ACT
OF BEING HIRED, BEING GRANTED THIS OPTION OR ACQUIRING COMMON SHARES HEREUNDER.
PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS OPTION AGREEMENT, THE
TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO
NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A
SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL
NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY TO
TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER TO THE COMPANY AT ANY
TIME, SUBJECT TO THE TERMS OF THE EMPLOYMENT AGREEMENT.

(j)    Receipt of Plan. Participant acknowledges receipt of a copy of the Plan
and represents that he is familiar with the terms and provisions thereof, and
hereby accepts this Option Agreement subject to all of the terms and provisions
thereof. Participant has reviewed the Plan and this Option Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Option Agreement and fully understands all provisions of the
Option Agreement. Participant hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Committee upon any questions
arising under the Plan or this Option. Participant further agrees to notify the
Company upon any change in the residence address indicated below.



--------------------------------------------------------------------------------

[Signature Page Follows]

The Participant and the Company have executed this Stock Option Agreement as of
the Date of Grant.

 

PARTICIPANT: Herm Cukier

 

Name

 

Signature

 

Address

COMPANY: BIODELIVERY SCIENCES INTERNATIONAL, INC.

By:  

 

    Name:     Title:

[Signature Page to Stock Option Agreement]



--------------------------------------------------------------------------------

Exhibit B

Initial RSU Award Agreement

RSU AWARD AGREEMENT

This RSU Award Agreement (the “RSU Agreement”) is being entered into in
connection with that certain Employment Agreement, dated May 2, 2018, between
the BioDelivery Sciences International, Inc. (the “Company”) and the Participant
named below (the “Employment Agreement”). Unless otherwise defined herein, the
capitalized terms used in this RSU Agreement shall have the meanings ascribed to
them in the BioDelivery Sciences International, Inc. 2011 Equity Incentive Plan
(the “Plan”). This RSU Agreement is an Award within the meaning of the Plan.

The undersigned Participant has been granted Restricted Stock Unit for Common
Shares, subject to the terms and conditions of the Plan and this RSU Agreement,
as follow

1.    Name of Participant: Herm Cukier

2.    Number of Restricted Stock Units (“RSUs”): 200,000.

3.    Date of Grant: May 2, 2018 (“Date of Grant”). The RSUs are 100% unvested
on the Date of Grant.

4.    Vesting: Subject to the Participant’s continued employment or service to
the Company, and subject to accelerated vesting in accordance with Section 4 of
the Employment Agreement, one third will vest as follows: 66,666 on May 2, 2019,
66,666 on May 2, 2020 and 66,668 on May 2, 2021 (the final vesting date, the
“Final Vesting Date”). Subject to Section 4 of the Employment Agreement, the
vesting of the RSUs is subject to the achievement by the Company annual
financial or performance objectives that have been set by the Committee with
respect to each such vesting date and communicated to the Participant. The
financial or performance objectives will be the same objectives for the
Company’s other executive officers.

5.    Settlement Terms: Subject to the Participant’s continued employment with
the Company, the vested RSUs shall be settled in Common Shares. If the
Participant’s employment or service with the Company terminates prior to the
Final Vesting Date (such earlier termination date, the “Separation Date”), the
vested RSUs shall be settled on the Separation Date in accordance with Section 4
of the Employment and all unvested RSUs shall terminate immediately. If the
grantee is subject to Section 15(u) of the Plan, the settlement date shall be
six months and one day after the Separation Date.

6.     Miscellaneous: Prior to the settlement of the RSUs in Common Shares, the
Participant shall not be deemed to be the owner of the subject Common Shares.
The grant and settlement of the RSUs shall be subject to all applicable U.S.
federal, state and local laws rules and regulations, including without
limitation any tax, securities or other laws. The Participant shall be required
to remit to the Company an amount sufficient to satisfy any required withholding
taxes and the Participant acknowledges and agrees to be bound by Section 15(c)
of the Plan. The RSUs may not be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by the Participant other than by will or by
the laws of descent and distribution or pursuant to a qualified domestic
relations order. In the event the Common Shares receivable upon vesting of the
RSUs have not been registered under the Securities Act of 1933, as amended, at
the time an RSU vests, Participant shall, if required by the Company as a
condition of Participant’s receipt of the Common Shares, deliver to the Company
customary investment representations in the form proscribed by the Committee.

7.    Entire Agreement; Governing Law. The Plan is incorporated herein by
reference. The Plan, this RSU Agreement and the applicable provisions of
Sections 4 (j) and (k) of the Employment Agreement constitute the entire
agreement of the parties with respect to the subject matter hereof and supersede
in their entirety all prior undertakings and agreements of the Company and
Participant with respect to the



--------------------------------------------------------------------------------

subject matter hereof, and may not be modified adversely to the Participant’s
interest except by means of a writing signed by the Company and Participant.
This RSU Agreement is governed by the internal substantive laws but not the
choice of law rules of Delaware.

8.    No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES
THAT THE VESTING OF RSUS PURSUANT TO THE VESTING SCHEDULE CONTAINED HEREIN IS
EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER OF THE COMPANY AND THE
PERFORMANCE OF CERTAIN OBJECTIVES AND NOT THROUGH THE ACT OF BEING HIRED, BEING
GRANTED THE RSUS OR ACQUIRING COMMON SHARES HEREUNDER. PARTICIPANT FURTHER
ACKNOWLEDGES AND AGREES THAT THIS RSU AGREEMENT, THE TRANSACTIONS CONTEMPLATED
HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS
OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING
PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE IN ANY WAY WITH
PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY TO TERMINATE PARTICIPANT’S
RELATIONSHIP AS A SERVICE PROVIDER TO THE COMPANY AT ANY TIME, SUBJECT TO THE
TERMS OF THE EMPLOYMENT AGREEMENT.

9.    Receipt of Plan. Participant acknowledges receipt of a copy of the Plan
and represents that he is familiar with the terms and provisions thereof, and
hereby accepts this RSU Agreement subject to all of the terms and provisions
thereof. Participant has reviewed the Plan and this RSU Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this RSU Agreement and fully understands all provisions of this RSU
Agreement. Participant hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Committee upon any questions arising
under the Plan or the RSUs. Participant further agrees to notify the Company
upon any change in the residence address indicated below.

[Signature Page Follows]



--------------------------------------------------------------------------------

The Participant and the Company have executed this RSU Award Agreement as of the
Date of Grant.

 

PARTICIPANT: Herm Cukier

 

Name

 

Signature

 

Address

 

COMPANY: BIODELIVERY SCIENCES INTERNATIONAL, INC. By:  

                                                              

    Name:     Title:

[Signature Page to RSU Award Agreement]



--------------------------------------------------------------------------------

Exhibit C

Post-Termination Release of Claims

FORM OF GENERAL RELEASE AGREEMENT

This FORM OF GENERAL RELEASE AGREEMENT (this “Agreement”) is hereby entered into
by BioDelivery Sciences International, Inc. (the “Company”), and Herm Cukier, an
individual residing at                                         , his heirs,
executors, administrators, successors, and assigns (collectively referred to
throughout this Agreement as “Executive”). The Company and Executive are
hereinafter collectively referred to as the “Parties.”

WHEREAS, the Parties previously entered into an Employment Agreement, dated
May 2, 2018 (the “Employment Agreement”);

WHEREAS, this Agreement formed part of the Employment Agreement, was expressly
incorporated therein, and was attached as Exhibit C thereto; and

WHEREAS, pursuant to the Employment Agreement, Executive agreed to execute and
deliver to the Company this Agreement containing a release of claims.

NOW THEREFORE, for good and valuable consideration, including but not limited to
the payments and benefits detailed under the Employment Agreement, which shall
be paid to Executive within fourteen (14) days of the Effective Date of this
Agreement, the provision of which is conditioned on Executive’s signing,
returning and not revoking this Agreement, the Parties hereby agree to the
following:

1.    Executive will maintain the terms of this Agreement confidential to the
extent practicable and as permitted by law; provided, however, that
(a) Executive may disclose the terms of this Agreement to Executive’s immediate
family members and to Executive’s attorneys, accountants, financial or tax
advisors, and (b) Nothing in this Agreement prohibits or restricts the Executive
(or Executive’s attorney) from filing a charge or complaint with the Securities
and Exchange Commission (“SEC”), the Financial Industry Regulatory Authority,
Inc. (“FINRA”), or any other securities regulatory agency or authority, the
Occupational Safety and Health Administration (OSHA), any other self-regulatory
organization or any other federal or state regulatory authority, the National
Labor Relations Board, or the U.S. Equal Employment Opportunity Commission
“Government Agencies”). The Executive further understands that this Agreement
does not limit the Executive’s ability to communicate with any Government
Agencies or otherwise participate in any investigation or proceeding that may be
conducted by any Government Agency in connection with reporting a possible
violation of law without notice to the Company. This Agreement does not limit
the Executive’s right to receive an award for information provided to any
Government Agencies.

2.    In consideration of the terms hereof, Executive, agrees to and does waive
any and all claims Executive may have for employment by Inspired, and agrees not
to seek such employment or reemployment by the Company in the future. Executive
knowingly and voluntarily releases and forever discharges the Company, its
shareholders, managers, affiliates, divisions, predecessors, insurers,
successors and assigns, and their current and former partners, employees,
attorneys, officers, directors and agents thereof, both individually and in
their business capacities, and their employee benefit plans and programs and
their administrators and fiduciaries (collectively referred to throughout the
remainder of this Agreement as “Releasees”), of and from any and all claims,
known and unknown, asserted or unasserted, which Executive has or may have
against the Releasees as of the date of execution of this Agreement, including,
but not limited to, any: (i) claims, whether statutory, common law, or
otherwise, arising out of the terms or conditions of his employment at the
Company, or his status as an officer or



--------------------------------------------------------------------------------

director of the Company; (ii) any claims, whether statutory, common law, or
otherwise, arising out of the facts and circumstances of his employment or the
termination of his employment at the Company; (iii) any claims for breach of
contract, quantum meruit, unjust enrichment, breach of oral promise, tortious
interference with business relations, injurious falsehood, defamation, negligent
or intentional infliction of emotional distress, invasion of privacy, and any
other common law contract and tort claims; (iv) any claims for unpaid or lost
benefits or salary, bonus, vacation pay, severance pay, or other compensation;
(v) any claims for attorneys’ fees, costs, disbursements, or other expenses;
(vi) any claims for damages or personal injury; (vii) any claims of employment
discrimination, harassment or retaliation, whether based on federal, state, or
local law or judicial or administrative decision; and (viii) any claims arising
under the Fair Labor Standards Act, 29 U.S.C.§ 201, et seq.; Title VII of the
Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq. (as amended); the Civil
Rights Act of 1866, 42 U.S.C. § 1981; the Civil Rights Act of 1991, Pub. Law
No. 102-166; the National Labor Relations Act, 29 U.S.C. § 151, et seq.; the New
York Executive Law § 290, et seq.; the New York City Administrative Code §
8-101, et seq.; the New York Labor Law § 190, et seq.; the Family and Medical
Leave Act, 29 U.S.C. § 2601 et seq.; the Rehabilitation Act of 1973, 29 U.S.C. §
701, et seq.; the Age Discrimination in Employment Act; the Older Workers
Benefit Protection Act; the Worker Adjustment and Retraining Notification Act;
the Americans With Disabilities Act, 42 U.S.C. § 12101, et seq.; the Employee
Retirement Income Security Act of 1974, 29 U.S.C. §1001, et seq., the
Sarbanes-Oxley Act of 2002, 18 U.S.C. §1514A, et seq., the Dodd-Frank Wall
Street Reform and Consumer Protection Act, any federal and/or state securities
laws or regulations (except as otherwise stated in this Agreement), the uniform
commercial code of any state, and/or any other federal, state or local statute,
law, ordinance, regulation or order, or the common law, or any self-regulatory
organization rule or regulation. Executive acknowledges that he has received any
and all leaves (paid or unpaid) to which he may have been entitled during his
employment. The enumeration of specific rights, claims, and causes of action
being released should not be construed to limit the general scope of this
Release. It is the intent of Executive and the Company, and the Releasees, that,
by this Release, Executive is giving up all rights, claims, and causes of
actions against the Releasees which accrued prior to the effective date hereof,
whether or not he is aware of them and whether or not any damage or injury has
yet occurred.

3.    The foregoing release shall not extend to the following: (i) Executive’s
rights to receive severance under the terms of the Employment Agreement or any
other agreement that would entitle him to severance or similar benefits;
(ii) any rights Executive may have to receive vested amounts under any of the
Company’s employee benefit plans and/or pension plans or programs;
(iii) Executive’s rights in and to any equity or ownership interest that
Executive continues to hold following termination; (iv) Executive’s rights to
medical benefit continuation coverage, on a self-pay basis, pursuant to federal
law (COBRA); (v) any rights or claims that the law does not allow to be released
and/or waived by private agreement; (vi) any rights or claims that are based on
events occurring after the date on which Executive signs this Agreement;
(vii) any claims to indemnification, whether under the Company’s certificate of
incorporation (as amended and/or restated from time to time), bylaws (as amended
and/or restated from time to time), applicable law or the Company
Indemnification Agreement, or claims to insurance coverage, including but not
limited to “D&O coverage”, that Executive may have with respect to any claims
made or threatened against Executive in his capacity as a director, officer or
employee of the Company; and (viii) any claims for contribution in the event
Executive and any of the Releasees are found to be jointly
liable. Notwithstanding anything herein or in the Employment Agreement to the
contrary, in the event the Company fails to make a payment to Executive as
required under the Employment Agreement, the foregoing release shall become void
ab initio.

4.    Except for the Employment Agreement (of which the terms are expressly
incorporated herein), any and all prior agreements or understandings between the
Parties have been incorporated into this Agreement or, if not so incorporated,
have been abandoned. No representations, oral or written, are being relied upon
by any Party in executing this Agreement other than such representations as are
expressly set out in the Agreement.



--------------------------------------------------------------------------------

5.    This Agreement may not be modified except in writing, signed by Executive
and by a duly authorized officer of the Company. This Agreement shall be binding
upon Executive’s heirs and personal representatives, and the successors and
assigns of the Company.

6.    This Agreement will be governed by and construed in accordance with the
laws of the State of North Carolina, without regard to the principles of
conflict of laws thereof.

7.    EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, CLAIM, SUIT, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT
OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE ACTIONS OF
SUCH PARTY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT
HEREOF.

8.    Executive acknowledges that before entering into this Agreement, Executive
has had the opportunity to consult with any attorney. Executive further
acknowledges that he has entered into this Agreement of his own free will, and
that no promises or representations have been made to him by any person to
induce him to enter into this Agreement other than the express terms set forth
herein. Executive further acknowledges that he has read this Agreement and
understands all of its terms, including the waiver and release of claims set
forth in Section 2 above. Executive further acknowledges that he has been
afforded 21 days or more to consider this Agreement before signing and returning
it. Moreover, Executive has seven (7) days to revoke this Agreement by declaring
his intention to revoke in writing and delivering that writing to the Chairman
of Board of the Company or such other official as the Company may designate.

[Signature page follows]



--------------------------------------------------------------------------------

9.    The “Effective Date” of this Agreement shall be the eighth day after
Executive’s execution.

 

 

Herm Cukier

 

Date                     

 

BIODELIVERY SCIENCE INTERNATIONAL, INC.

By:  

                                                              

  Name:   Title:

 

  Date                    